Opinion filed March 29, 2007















 








 




Opinion filed March 29, 2007
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00270-CV 
                                                    __________
 
                                       CURTIS ODINOT, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS,
Appellee
 

 
                                         On
Appeal from the 350th District Court
 
                                                          Taylor
County, Texas
 
                                                  Trial
Court Cause No. 07983-D
 

 
                                             M
E M O R A N D U M     O P I N I O N
Curtis
Odinot filed a pro se petition in the trial court seeking an order expunging an
indicted charge of attempting to escape on July 8, 1985.  The trial court found that appellant had
failed to state grounds on which relief could be granted and denied the
petition.  We affirm.




On
appeal, appellant contends that the trial court abused its discretion in
denying his petition because his claims were properly stated and properly
before the court, because the trial court did not wait thirty days to act on
his petition, and because the trial court did not grant his request for a bench
warrant and set the cause for a hearing on the merits of his petition.  The record before this court does not support
appellant=s claims.
The
trial court specifically stated in its order that appellant Amade material misstatements regarding the
records to be expunged and the nature of the case connected with such records@ and that Athe
basis for the requested expunction set out in the petition does not apply to
the case number listed in the petition.@ 
Appellant has failed to establish that the trial court erred in entering
this order or that the order is in any way unsupported or not regular on its
face.  See Till v. Thomas, 10
S.W.3d 730, 733 (Tex. App.CHouston [1st Dist.] 1999, no pet.).  All of appellant=s contentions have been considered, and
each is overruled.
 The order of the trial court is affirmed.
 
PER
CURIAM
 
March 29, 2007           
Panel
consists of:  Wright, C.J.,
McCall,
J., and Strange, J.